 1
                                    UNITED STATES DISTRICT COURT
 2
                                          DISTRICT OF NEVADA
 3
                                                                Case No.: 2:19-cv-00667-JAD-NJK
 4 LESTER LEE GOINS, III,
 5                      Plaintiff
                                                                     Order Dismissing Action
 6 v.
 7 SHERIFF SHARON WEHRLY, et al.,
 8                      Defendants
 9            Plaintiff Lester Lee Goins, III, brings this civil-rights case under § 1983 for events he
10 alleges occurred during his incarceration at High Desert State Prison. 1 On January 10, 2020, the
11 magistrate judge ordered Goins to file an updated address with the court within 30 days. 2 The
12 magistrate judge expressly warned Goins that his failure to timely comply with the order would
13 result in the dismissal of this case. The deadline has passed, and Goins has not filed an updated
14 address.
15            District courts have the inherent power to control their dockets and “[i]n the exercise of
16 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 3 A
17 court may dismiss an action with prejudice based on a party’s failure to prosecute an action,
18 failure to obey a court order, or failure to comply with local rules. 4 In determining whether to
19
20   1
         ECF No. 8-1 (amended complaint).
21   2
         ECF No. 16 (order).
22
     3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
23
     4
24   See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
25 comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
26 keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
27 1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
28
                                                    1
 1 dismiss an action for lack of prosecution, failure to obey a court order, or failure to comply with
 2 local rules, the court must consider several factors: (1) the public’s interest in expeditious
 3 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
 4 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
 5 availability of less drastic alternatives. 5
 6            I find that the first two factors—the public’s interest in expeditiously resolving the
 7 litigation and the court’s interest in managing the docket—weigh in favor of dismissing this case.
 8 The risk-of-prejudice factor also weighs in favor of dismissal because a presumption of injury
 9 arises from the occurrence of unreasonable delay in filing a pleading ordered by the court or
10 prosecuting an action. 6 The fourth factor is greatly outweighed by the factors in favor of
11 dismissal, and a court’s warning to a party that his failure to obey the court’s order will result in
12 dismissal satisfies the consideration-of-alternatives requirement. 7 Goins was warned that his
13 case would be dismissed without prejudice if he failed to update his address within 30 days. 8 So,
14 Goins had adequate warning that his failure to update his address would result in this case’s
15 dismissal.
16            Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED without
17 prejudice based on Goins’s failure to file an updated address in compliance with this court’s
18 January 10, 2020, order; and
19            The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS
20 CASE.
              DATED: March 9, 2020
21
22                                                          ________________________________
                                                                         ____
                                                                            _ __________ __ _ _
                                                            U.S. District Judg
                                                                          Judge   Jennifer
                                                                                       feerr A.
                                                                            ddgge Jennif     A. Dorsey
23
     5
24    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
25
     6
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
26
     7
27       Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.

28   8
         ECF No. 16 (order).
                                                        2
